Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10, 2022 has been entered. Claims 1-6, 8-9, 11-12 and 17-20 remain pending in the application.

Response to Amendment
Claims 1-6, 8-9, 11-12 and 17-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Final Office Action mailed July 21, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 7, filed September 19, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a) (Ng) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Harada, as shown below. Given the amendment to claim 1, reference to Harada is being relied upon to teach dependent claims 5-6, 9, 11-12, and 17-18, and reference to Perrey is being relied upon to teach dependent claim 19 more-consistently with the instant claim language, as shown below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 9, 11-12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US 20100210946 A1, published August 19, 2010), hereinafter referred to as Harada.
Regarding claim 1, Harada teaches an apparatus (Fig. 1, apparatus 22), comprising: 
a processing device in operative communication with an ultrasound device (Fig. 1, electronic control device 28 (processing device) in communication with ultrasonic probe 24 (ultrasound device)), the processing device configured to: 
configure the ultrasound device (Fig. 1, ultrasonic probe 24) to collect one or more first ultrasound images having a first image plane and one or more second ultrasound images having a second image plane (Fig. 1; see para. 0094 – “The monitor screen displaying device 30 has a first short axis image display area G1 that displays an ultrasonic image from the first short axis [first image plane] ultrasonic array probe A, a second short axis image display area G2 that displays an ultrasonic image from the second short axis [second image plane] ultrasonic array probe B…”); and 
provide, in a single image, feedback to a user, regarding how to position the ultrasound device such that an anatomical structure is simultaneously centered in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane (Fig. 30, where distances c, d, e, and f provide feedback to the user on the location of the ultrasound device 104 with respect to the center of the blood vessel (anatomical structure) at the origin of the display; see para. 0129 – “…the image of the blood vessel 20 is positioned at the center portion in the width direction of the first short axis image display area G1, and the image of the blood vessel 20 is positioned at the center portion in the width direction of the second short axis image display area G2 in this state, which satisfies… c=d, and e=f.”).  
Furthermore, regarding claim 5, Harada further teaches wherein the processing device is configured, when configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to configure the ultrasound device to collect the one or more first ultrasound images (see para. 0103 – “…the first short axis image display area G1 that displays the ultrasonic image from the first short axis ultrasonic array probe A…”) and subsequently configuring the ultrasound device to collect the one or more second ultrasound images (see para. 0103 – “…the second short axis image display area G2 that displays the ultrasonic image from the second short axis ultrasonic array probe B…”).  
Furthermore, regarding claim 6, Harada further teaches wherein the processing device is configured, when configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to configure the ultrasound device and/or itself to use beamforming to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane (see para. 0101-102 – “In FIG. 1, the ultrasonic drive control circuit 32 performs the beamforming drive by concurrently driving a certain number of the ultrasonic transducers…receives and input to the electronic control device 28 the reflected wave for each emission…The electronic control device 28 synthesizes an image based on the reflected wave to generate and display a cross-section image (short axis image)…”). 
Furthermore, regarding claim 9, Harada further teaches wherein the processing device is further configured to perform an ultrasound imaging sweep subsequent to determining that the anatomical structure in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane is centered (Fig. 14 and 22, generating images after the probe is centered on the blood vessel; see para. 0108 – “…at S24, the sectional images of the blood vessels 20, i.e., the short axis image and the long axis image are generated, displayed on the monitor screen displaying device 30…”).  
Furthermore, regarding claim 11, Harada further teaches wherein the processing device is configured, when providing the feedback for simultaneously centering the anatomical structure in the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, to: 
receive a first ultrasound image having the first image plane (Fig. 18, first short axis image display area G1); 
determine a first offset from center of the anatomical structure in the first ultrasound image (Fig. 13, “c < d ?” S17 as the first offset from the center of the anatomical structure (blood vessel) in image G1 (first image)); 
receive a second ultrasound image having the second image plane (Fig. 18, second short axis image display area G2); 
determine a second offset from center of the anatomical structure in the second ultrasound image (Fig. 14, “e > f ?” S21 as the second offset from the center of anatomical structure (blood vessel) in image G2 (second image)); and 
provide the feedback for positioning the ultrasound device based on the first and second offsets from center (Fig. 13, “move ultrasonic probe forward/backward by unit distance in x-axis direction” S18/S19 as feedback based on first offset shown in image G1 from Fig. 19 to Fig. 20, then Fig. 14, “rotate ultrasonic probe to right/left by certain angle relative to z-axis” S22/S23 as feedback based on second offset shown in image G2 from Fig. 21 to Fig 22).  
Furthermore, regarding claim 12, Harada further teaches wherein the processing device is configured, when providing the feedback for positioning the ultrasound device based on the first and second offsets from center, to provide feedback for positioning the ultrasound device to minimize the first and second offsets from center (Fig. 22, where c=d in image G1 (minimized first offset of Fig. 19) and e=f in image G2 (minimized second offset of Fig 21)).   
Furthermore, regarding claim 17, Harada further teaches wherein the feedback is of an implicit type (Fig. 30, distances c, d, e, and f provide implicit (visual) feedback to the user on the location of the ultrasound device 104 with respect to the center of the blood vessel (anatomical structure) at the origin of the display).   
Furthermore, regarding claim 18, Harada further teaches wherein the feedback is of an explicit type (Fig. 13, “move ultrasonic probe forward/backward by unit distance in x-axis direction” S18/S19 as explicit feedback, then Fig. 14, “rotate ultrasonic probe to right/left by certain angle relative to z-axis” S22/S23 as explicit feedback).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Gauthier et al. (US 10405835 B2, published September 10, 2019), hereinafter referred to as Gauthier.
Regarding claim 2, Harada teaches all of the elements disclosed in claim 1 above. 
Harada teaches configuring the ultrasound device to collect the one or more first ultrasound images having the first image plane and the one or more second ultrasound images having the second image plane, but does not explicitly teach to configure the ultrasound device to alternate collection of ultrasound images having the first image plane and ultrasound images having the second image plane.
Whereas, Gauthier, in the same field of endeavor, teaches alternating collection of ultrasound images having the first image plane and ultrasound images having the second image plane (Fig. 5; see col. 14, lines 34-39 — “When the matrix array probe is operated to scan both N image planes and N’ image planes (e.g., as in FIG. 3), selected by the controls of the control panel or user control 536, the beamform controller 574 is controlled to alternately acquire images of two different image planes in rapid, real-time succession.” Where the N image planes and N’ image planes are equated to the first and second image planes, respectively). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified collecting the first and second images, as disclosed in Harada, by alternating the collection of first and second images, as disclosed in Gauthier. One of ordinary skill in the art would have been motivated to make this modification in order for the user to display live images of the two image planes side-by-side, as taught in Gauthier (see col. 14, lines 30-49).
Furthermore, regarding claim 4, Gauthier further teaches wherein the processing device is configured, when configuring the ultrasound device to alternate collection of ultrasound images having the first image plane and ultrasound images having the second image plane, to configure the ultrasound device to collect one ultrasound image having the first image plane and one ultrasound image having the second image plane (Fig. 5; see col. 14, lines 34-39 — “When the matrix array probe is operated to scan both N image planes and N’ image planes (e.g., as in FIG. 3), selected by the controls of the control panel or user control 536, the beamform controller 574 is controlled to alternately acquire images of two different image planes in rapid, real-time succession.” Where the N image planes and N’ image planes are equated to the first and second image planes, respectively).
The motivation for claim 4 shown previously in claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Gauthier, as applied to claim 2 above, and in further view of Waksman (US 10792010 B2, published October 6, 2020 with a priority date of November 20, 2013), hereinafter referred to as Waksman. 
Regarding claim 3, Harada in view of Gauthier teaches all of the elements disclosed in claim 2 above.
Harada in view of Gauthier teaches wherein the processing device is configured, when configuring the ultrasound device to alternate collection of ultrasound images having the first image plane and ultrasound images having the second image plane, but does not explicitly teach to configure the ultrasound device to alternate the collection at a frame rate within a range of approximately 15-30 Hz. 
Whereas, Waksman, in the same field of endeavor, teaches to configure the ultrasound device to alternate the collection at a frame rate within a range of approximately 15-30 Hz (Fig. 2; see col. 5, lines 14-16 — “Both views 120, 204 are preferably updated in real-time, i.e., at least once per second or at another frequency such as between 20 and 60 Hz.” So the frame rate of alternatingly collecting the images (equated to updating the two different views in real-time) is between 20 and 60 Hz, which is within 15-30 Hz). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified alternating collection of first and second images, as disclosed in Harada in view of Gauthier, by alternating collection of first and second images at a frame rate within 15-30 Hz, as disclosed in Waksman. One of ordinary skill in the art would have been motivated to make this modification in order for the surgeon to switch their gaze between a local view and a global view of simultaneous, real-time images of a heart while performing the surgical procedure, as taught in Waksman (see col. 5, lines 1-16, 30-39).

Claims 8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Perrey et al. (US 20180125460 A1, published May 10, 2018), hereinafter referred to as Perrey. 
Regarding claim 8, Harada teaches all of the elements disclosed in claim 1 above. 
Harada teaches an anatomical structure, but does not explicitly teach wherein the anatomical structure comprises a bladder. 
Whereas, Perrey, in the same field of endeavor, teaches wherein the anatomical structure comprises a bladder (see para. 0044 — “FIGS. 5A-B are illustrations of ultrasound images 500 and 550 of an embodiment along the 2D plane 304. The ultrasound images 500 and 550 include the anatomical structure 502 within the ROI of the ultrasound imaging system 100. For example, the anatomical structure 502 may represent a bone structure (e.g., skull, femur, pelvis, and/or the like), organ (e.g., heart, bladder, kidney, liver, and/or the like), uterus, and/or the like.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anatomical structure, as disclosed in Ng, by having the anatomical structure be a bladder, as disclosed in Perrey. One of ordinary skill in the art would have been motivated to make this modification in order to re-position the ultrasound probe to scan the bladder.
Furthermore, regarding claim 19, Perrey further teaches wherein the first image plane and the second image plane are orthogonal to each other (Fig. 3; see para. 0029 — “The 2D planes 302, 304 may each define a 2D area extending from the transducer array 112 of the ultrasound imaging system 100 that acquires ultrasound data. The 2D planes 302, 304 are orthogonal with respect to each other.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second images, as disclosed in Harada, by having the first and second images orthogonal to each other, as disclosed in Perrey. One of ordinary skill in the art would have been motivated to make this modification in order for the user to view a longitudinal view and a cross-sectional view of the same anatomical structure. 
Furthermore, regarding claim 20, Perrey further teaches, wherein: 
the first image plane is along an azimuthal dimension of a transducer array of the ultrasound device, and the second image plane is along an elevational dimension of the transducer array of the ultrasound device (Fig. 3; see para. 0029 — “The 2D planes 302, 304 may each define a 2D area extending from the transducer array 112 of the ultrasound imaging system 100 that acquires ultrasound data. The 2D planes 302, 304 are orthogonal with respect to each other. For example, the 2D plane 302 extends along the azimuth direction (e.g., parallel to the azimuth plane 206), and the 2D plane 304 extends along the elevation direction (e.g., parallel to the elevation plane 208).” Where 2D planes 302 and 304 can be equated to the first and second image planes, respectively); or
the first image plane is along an elevational dimension of a transducer array of the ultrasound device, and the second image plane is along an azimuthal dimension of the transducer array of the ultrasound device.
The motivation for claim 20 was shown previously in claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carolus et al. (US 20190142392 A1, published May 16, 2019) discloses real-time feedback on how to position the probe and/or on a graphical display to indicate a current and a target position of the ultrasound probe and/or which probe displacements are required. 
Douglas (US 20210007710 A1, published January 14, 2021 with a priority date of July 12, 2019) discloses visual feedback on how to adjust the probe so that the bladder is centered in the field of view.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793